Case: 20-60067     Document: 00515774703         Page: 1    Date Filed: 03/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 10, 2021
                                  No. 20-60067                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                           Plaintiff—Appellant,

                                      versus

   Melecia Baltazar-Sebastian,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:19-CR-173-1


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Rhesa Hawkins Barksdale, Circuit Judge:
         Primarily at issue is whether the United States Department of
   Homeland Security’s Immigration and Customs Enforcement Agency (ICE)
   may, under the Immigration and Nationality Act (INA), 8 U.S.C. § 1101 et
   seq., civilly detain a criminal defendant after she has been granted pretrial
   release pursuant to the Bail Reform Act, 18 U.S.C. § 3141 et seq. We hold
   there is no conflict between the statutes preventing defendant’s detainment.
   VACATED.
Case: 20-60067      Document: 00515774703          Page: 2   Date Filed: 03/10/2021




                                    No. 20-60067


                                         I.
          Melecia Baltazar-Sebastian is a Guatemalan citizen residing in the
   Southern District of Mississippi. In August 2019, she was arrested at her
   place of employment during an ICE worksite enforcement action. After
   Baltazar admitted she was not in possession of proper immigration
   documents, ICE took her into custody. She was civilly charged with being
   inadmissible under the INA and was booked into an ICE processing center in
   Jena, Louisiana (there are no ICE facilities in Mississippi dedicated to more
   than 72-hours’ detention). See 8 U.S.C. § 1226(a).
          Later that month, a grand jury in Mississippi indicted Baltazar for
   misusing a social-security number, in violation of 42 U.S.C. § 408(a)(7)(B).
   A warrant was issued for her arrest; and, in response, ICE transferred her to
   the United States Marshal for the Southern District of Mississippi for her
   initial appearance on her indictment. Before she was transferred, however,
   ICE lodged a detainer, which advised the Marshal that it sought custody of
   Baltazar in the event of her release (ICE detention). See 8 C.F.R. § 287.7(a).
          In September, after Baltazar pleaded not guilty to her criminal
   charges, the magistrate judge held a hearing in Jackson, Mississippi, to
   determine Baltazar’s eligibility for pretrial release under the Bail Reform Act
   (BRA). Concluding she was not a flight risk or danger to the community, the
   magistrate judge ordered her released on bond subject to conditions
   (September release order).      See 18 U.S.C. § 3142(b).      The conditions
   required, inter alia, that she “remain in the Southern District of Mississippi
   at all times during the pendency of these proceedings unless special
   permission is obtained from the Court”. The Government did not then
   challenge the September release order. See 18 U.S.C. § 3145(a).
          Notwithstanding the September release order, ICE retook custody of
   Baltazar based on its prior detainer and returned her to its detention facility




                                         2
Case: 20-60067      Document: 00515774703           Page: 3   Date Filed: 03/10/2021




                                     No. 20-60067


   in Jena, Louisiana (almost 200 miles away). In late September, while she
   remained in ICE detention, a magistrate judge granted the United States’
   motion for writ of habeas corpus ad prosequendum to facilitate Baltazar’s
   appearance at a pretrial hearing in Jackson, Mississippi, for her criminal case.
   Baltazar then requested a hearing in that case to clarify her status under the
   September release order, maintaining her civil ICE detention was unlawful
   because of the September release order.
          After an October hearing in Mississippi, the district court granted
   Baltazar’s request to enforce the September release order, precluding ICE
   detention (October enforcement order). In that regard, the court stated:
   “Once the criminal matter is concluded the Executive Branch may continue
   its immigration proceedings”.          In December, the court denied the
   Government’s motion for reconsideration of the October enforcement order
   (December order).        The court reasoned ICE’s detainment would
   “circumvent” the September release order. The Government appealed the
   December order. On the Government’s motion, the district court stayed
   Baltazar’s criminal trial pending this appeal.
                                          II.
          First at issue is our jurisdiction vel non to consider the Government’s
   appeal. If jurisdiction exists, we review the Government’s contesting the
   court’s precluding ICE from detaining Baltazar during the pendency of her
   criminal proceedings; and, along that line, Baltazar’s separation-of-powers
   and right-to-fair-trial contentions.
                                          A.
          As discussed above, in October, subsequent to ICE’s resuming
   detention of Baltazar, the district court ordered her release from that
   detention pursuant to the September release order, promising a “more
   thorough written [o]rder” would follow. The Government timely moved to




                                           3
Case: 20-60067     Document: 00515774703           Page: 4   Date Filed: 03/10/2021




                                    No. 20-60067


   reconsider that October enforcement order, extending the Government’s
   time in which to appeal until after the motion was denied. See United States
   v. Brewer, 60 F.3d 1142, 1143 (5th Cir. 1995) (holding motion for
   reconsideration tolls time to appeal under Federal Rule of Appellate
   Procedure 4); United States v. Rainey, 757 F.3d 234, 239 (5th Cir. 2014)
   (“[Under 18 U.S.C. § 3731,] the Government continues to be bound by the
   thirty-day requirement, but the judgment becomes final, and the clock begins
   to run, only after the disposition of a timely filed motion to reconsider”.).
   After the court, in its December order, denied the motion to reconsider, the
   Government timely appealed.
          In maintaining we have jurisdiction over its appeal of the court’s
   December order, the Government relies on the BRA:
          An appeal by the United States shall lie to a court of appeals
          from a decision or order, entered by a district court of the
          United States, granting the release of a person charged with or
          convicted of an offense, or denying a motion for revocation of,
          or modification of the conditions of, a decision or order
          granting release.
   18 U.S.C. § 3731 (paragraph three).
                                         1.
          Interestingly, our jurisdiction is challenged not by Baltazar, but by an
   amicus curiae. The amicus maintains, inter alia: for purposes of appellate
   jurisdiction, the Government should have challenged the magistrate judge’s
   September release order, as opposed to appealing the district court’s
   enforcement of that order (the December order).           Although appellate
   jurisdiction vel non is not mentioned in the parties’ opening briefs (the
   Government’s reply brief responds to the jurisdictional issue presented by
   the amicus), we must, of course, consider the question sua sponte. See
   Christopher M. by Laveta McA. v. Corpus Christi Indep. Sch. Dist., 933 F.2d




                                         4
Case: 20-60067       Document: 00515774703              Page: 5   Date Filed: 03/10/2021




                                         No. 20-60067


   1285, 1292 (5th Cir. 1991) (“[A]micus curiae . . . cannot raise an issue raised
   by neither of the parties absent exceptional circumstances”.); Giannakos v.
   M/V Bravo Trader, 762 F.2d 1295, 1297 (5th Cir. 1985) (“Courts of Appeals
   have the responsibility to consider the question of subject matter
   jurisdiction sua sponte if it is not raised by the parties and to dismiss any action
   if such jurisdiction is lacking.”).
                                              2.
          Under the BRA, we have jurisdiction over “[a]n appeal from a release
   or detention order, or from a decision denying revocation or amendment of
   such an order”. 18 U.S.C. § 3145(c). In that regard, and as referenced supra,
   jurisdiction exists for the Government’s appeal from “a decision or order,
   entered by a district court of the United States, granting the release of a
   person charged with . . . an offense”. 18 U.S.C. § 3731 (paragraph three).
   Importantly, the provisions of this statute should be “liberally construed to
   effectuate its purposes”, which undoubtedly include the expansion of
   appellate jurisdiction. Id. (paragraph five); see United States v. Wilson, 420
   U.S. 332, 337 (1975) (concluding the passage of the Criminal Appeals Act of
   1970 showed “Congress intended to remove all statutory barriers to
   Government appeals and to allow appeals whenever the Constitution would
   permit”); United States v. Jefferson, 623 F.3d 227, 230 (5th Cir. 2010) (“We
   have interpreted § 3731 as providing the government with as broad a right to
   appeal as the Constitution will permit.”) (internal quotation marks and
   citation omitted).
          The September release order released Baltazar from criminal
   detention under the BRA. Considered by itself, we would lack jurisdiction
   over the September release order because it was issued by a magistrate judge
   and not a district court. 18 U.S.C. § 3145(a); see, e.g., United States v.
   Harrison, 396 F.3d 1280, 1281 (2d Cir. 2005).              The December order,




                                              5
Case: 20-60067       Document: 00515774703          Page: 6    Date Filed: 03/10/2021




                                     No. 20-60067


   however, was the district court’s affirmation of the September release order
   in response to defendant’s motion to clarify her release status.            The
   December order is therefore appealable under §§ 3145 and 3731. See United
   States v. Soriano Nunez, 928 F.3d 240, 244 (3d Cir. 2019) (“[Defendant]
   essentially challenges the [District] Court’s decision to deny her request to
   enforce its BRA order. . . . To the extent [defendant] challenges the
   enforcement of a BRA order, we have jurisdiction over this appeal.”); United
   States v. Lett, 944 F.3d 467, 469 (2d Cir. 2019) (reviewing district court’s
   enforcement of prior release order).
                                          B.
          Accordingly, we consider the Government’s challenge to the district
   court’s interpretation of the interplay of the BRA and INA. Its rulings on
   questions of law are, of course, reviewed de novo. See United States v.
   Orellana, 405 F.3d 360, 365 (5th Cir. 2005); see also United States v. Vasquez-
   Benitez, 919 F.3d 546, 552 (D.C. Cir. 2019) (analyzing de novo all legal
   conclusions related to release orders under the BRA and ICE detentions
   under the INA).
                                          1.
          The Government contends, in passing, that the district court violated
   the INA in its enforcement of the September release order. As stated in 8
   U.S.C. § 1226(e), “[n]o court may set aside any action or decision by the
   Attorney General . . . regarding the detention or release of any alien”. See
   also 8 U.S.C. § 1252(g) (in relation to removal proceedings, “no court shall
   have jurisdiction to hear any cause or claim by or on behalf of any alien arising
   from the decision or action by the Attorney General to commence
   proceedings”).
          In its October and December orders for Baltazar’s release, the district
   court expressly prohibited ICE from retaking custody. According to the




                                          6
Case: 20-60067      Document: 00515774703           Page: 7    Date Filed: 03/10/2021




                                     No. 20-60067


   Government, the court thereby set aside a decision regarding an alien’s
   detention.
          The court correctly rejected the applicability of §§ 1226(e) and
   1252(g) in its December order, explaining it was “not attempting to review
   or set aside any decision or action to commence removal proceedings” but
   was instead “attempting to enforce the Magistrate Judge’s [September
   release] Order”.
                                          2.
          More substantively, the Government maintains the court erred in
   concluding there is an order of precedence between the BRA and INA, by
   deciding that, once the Government began criminal proceedings against
   Baltazar, the BRA superseded the INA. The court relied on two textual
   grounds.
          First, the court concluded: the BRA mandates defendant’s release
   whereas the INA grants only discretionary authority to detain. See 18 U.S.C.
   § 3142(b) (“The judicial officer shall order the pretrial release of the person”
   unless the person is a flight risk or danger to the community) (emphasis
   added); 8 U.S.C. § 1226(a) (“[A]n alien may be arrested and detained
   pending a decision on whether the alien is to be removed from the United
   States”.) (emphasis added). Second, the court read the BRA to prescribe the
   exclusive means for pretrial detention of alien-defendants. See 18 U.S.C.
   § 3142(d) (stating: if an alien is a flight risk or danger to the community, then
   the judicial officer “shall order the detention of such person, for a period of
   not more than ten days, . . . and direct the attorney for the Government to
   notify . . . the appropriate official of the Immigration and Naturalization
   Service”). Given § 3142(d) expressly references pretrial detention for alien-
   defendants, the court concluded it follows that the usual provisions of the
   BRA apply to an alien-defendant if he or she is not a flight risk or danger to




                                          7
Case: 20-60067        Document: 00515774703          Page: 8    Date Filed: 03/10/2021




                                      No. 20-60067


   the community. Therefore, because Baltazar was not deemed a flight risk or
   danger to the community, the court concluded the ordinary mandate of
   release applied.
          Whether the BRA and INA conflict is of first impression in our circuit.
   We therefore consider the decisions by the six other circuits which have
   addressed the issue. See United States v. Barrera-Landa, 964 F.3d 912 (10th
   Cir. 2020); United States v. Pacheco-Poo, 952 F.3d 950 (8th Cir. 2020); United
   States v. Lett, 944 F.3d 467 (2d Cir. 2019); United States v. Soriano Nunez,
   928 F.3d 240 (3d Cir. 2019); United States v. Vasquez-Benitez, 919 F.3d 546
   (D.C. Cir. 2019); United States v. Veloz-Alonso, 910 F.3d 266 (6th Cir. 2018).
   All of these circuits hold the statutes do not conflict: pretrial release under
   the BRA does not preclude pre-removal detention under the INA. Of course,
   our court is at liberty to create a circuit split, see Matter of Benjamin, 932 F.3d
   293, 298 (5th Cir. 2019) (recognizing its holding conflicts with the “majority
   of our sister circuits”); but, for the reasons that follow, we do not do so in
   this instance. Instead, we agree with the well-reasoned holdings of our fellow
   circuits.
          Fundamentally, the BRA and INA concern separate grants of
   Executive authority and govern independent criminal and civil proceedings.
   See, e.g., Soriano Nunez, 928 F.3d at 245 (“[W]hile the BRA aims to ensure a
   defendant’s presence at trial, the INA uses detention to ensure an alien’s
   presence at removal proceedings”.); Barrera-Landa, 964 F.3d at 918 (“[T]he
   BRA does not give the district court authority to interrupt ICE’s independent
   statutory obligations to take custody of [an alien-defendant] once he is
   released.”); Vasquez-Benitez, 919 F.3d at 553 (“ICE’s authority to facilitate
   an illegal alien’s removal from the country does not disappear merely because
   the U.S. Marshal cannot detain him under the BRA pending his criminal
   trial.”). Nothing in the text of the BRA or INA evinces any order of
   precedence between the statutes.



                                           8
Case: 20-60067      Document: 00515774703           Page: 9     Date Filed: 03/10/2021




                                     No. 20-60067


          In addition, their silence, opposite the district court’s interpretation,
   shows the statutes’ working together, not in conflict. See Pacheco-Poo, 952
   F.3d at 953 (“Other provisions of the BRA do not preclude removal under
   the INA.”); Vasquez-Benitez, 919 F.3d at 553 (“Congress has never indicated
   that the BRA is intended to displace the INA.”). Accordingly, the use of
   “shall” in the BRA and “may” in the INA must be interpreted in the light
   of their separate and independent statutory grants of authority.
          Furthermore, the court’s reading of § 3142(d) as the exclusive means
   for pretrial detention of alien-defendants inappropriately imports an
   exclusivity clause into the text. See Pacheco-Poo, 952 F.3d at 953 (holding
   § 3142(d) “does not mandate that immigration officials detain then and only
   then”). Section 3142(d) is a limitation on the district court’s authority to
   release an alien-defendant pursuant to the BRA, not on ICE’s authority
   pursuant to the INA. See Soriano Nunez, 928 F.3d at 246 (“By providing
   these other agencies an opportunity to take custody of such persons,
   [§ 3142(d)] effectively gives respect to pending cases and allows those
   officials to act before bail is set in the federal case. . . . The BRA’s temporary
   detention scheme thus reflects Congress’ recognition that immigration
   authorities . . . have separate interests.”). Moreover, § 3142(d) only applies
   to defendant-aliens who might flee or pose a danger, a scenario found
   inapplicable to Baltzar by the magistrate judge in the September release
   order. Allowing detentions under the INA outside of § 3142(d) in no way
   disregards this process; it leaves it entirely intact and concerns a different
   class of defendants.
                                           3.
          Lastly, the Government contests the district court’s conclusion that
   ICE violated INA regulations by detaining Baltazar.            Under 8 C.F.R.
   § 215.2(a), an alien shall not depart the United States “if [her] departure




                                           9
Case: 20-60067      Document: 00515774703          Page: 10    Date Filed: 03/10/2021




                                    No. 20-60067


   would be prejudicial to the interests of the United States”. As a party to a
   pending criminal case, an alien’s departure is deemed prejudicial. 8 C.F.R.
   § 215.3(g). The departure is not prejudicial, however, if the “appropriate
   prosecuting authority” provides consent. Id. The court reasoned that,
   because consent was not provided for Baltazar’s departure, removing her
   from the country would be prejudicial to the United States. And, according
   to the court, “if ICE cannot remove her, it cannot detain her for removal
   purposes”.
          Sections 215.2 and 215.3, however, do not relate to removal. Instead,
   they “merely prohibit aliens who are parties to a criminal case from departing
   from the United States voluntarily”. Lett, 944 F.3d at 472 (emphasis in
   original). In other words, the regulations pertain to actions by an alien, not
   the Government. Reading “departure” in this manner follows from the text
   of § 215.2(a):
          Any departure-control officer who knows or has reason to
          believe that the case of an alien in the United States comes
          within the provisions of § 215.3 shall temporarily prevent the
          departure of such alien from the United States and shall serve
          him with a written temporary order directing him not to depart,
          or attempt to depart, from the United States until notified of the
          revocation of the order.
   8 C.F.R. § 215.2(a) (emphasis added).           This interpretation is further
   confirmed by other provisions in the INA. See, e.g., 8 C.F.R. § 215.4(a)
   (allowing alien to contest prevention of his departure). Again, every circuit
   to consider the issue agrees the regulations concern an alien’s own actions,
   not those of ICE. See Barrera-Landa, 964 F.3d at 923; Lett, 944 F.3d at 472–
   73; Pacheco-Poo, 952 F.3d at 953; cf. Lopez-Angel v. Barr, 952 F.3d 1045, 1050
   (9th Cir. 2019) (Lee, J., concurring) (“The ordinary meaning of the word
   ‘departure’ refers to a volitional act. It would be quite strange to say, for




                                         10
Case: 20-60067     Document: 00515774703            Page: 11    Date Filed: 03/10/2021




                                     No. 20-60067


   example, ‘the suspect departed the crime scene when police took him into
   custody.’”).
                                          C.
          In addition to her statutory interpretation (which mirrors the district
   court’s above-discussed position), Baltazar contends: the Executive Branch
   violated the separation of powers through ICE’s detention of her; and the
   court’s enforcement of the September release order protected her
   constitutional right to a fair trial under the Fifth and Sixth Amendments. As
   discussed infra, because neither issue has merit, we need not decide whether
   either was preserved in district court.
                                           1.
          Regarding separation of powers, Baltazar maintains: ICE, inter alia,
   “arrogated to itself the authority to disregard the legal effect of an Article III
   court’s judgment”; therefore, even if there were statutory authority for
   ICE’s actions under the INA, such authority would not nullify a court’s valid
   release order. The Government counters, inter alia: the separation-of-
   powers issue was not properly preserved for appeal because Baltazar did not
   pursue this issue in district court.
          Again, because her contention lacks merit, we need not decide
   whether Baltazar’s separation-of-powers issue falls within an exception to
   unpreserved issues’ being either waived or subject only to plain-error review.
   In short, we consider, and reject, the assertion that ICE’s pre-removal
   detention of Baltazar violates the separation of powers. See Vasquez-Benitez,
   919 F.3d at 552 (“ICE’s detention does not offend separation-of-powers
   principles simply because a federal court, acting pursuant to the BRA, has
   ordered that same alien released pending his criminal trial.”); Veloz-Alonso,
   910 F.3d at 268.




                                           11
Case: 20-60067       Document: 00515774703             Page: 12   Date Filed: 03/10/2021




                                        No. 20-60067


                                             2.
           Concerning the Fifth and Sixth Amendments, the court in its
   December order observed that ICE’s detention facilities in Louisiana are
   more than 200 miles away from Baltazar’s criminal proceedings in Jackson,
   Mississippi—requiring court-appointed defense attorneys to travel a full day
   to see their clients.        Similar to her separation-of-powers issue, the
   Government maintains Baltazar waived her Fifth and Sixth Amendment fair-
   trial issue by failing to raise it in district court.
           Once again, we need not decide whether the issue is waived or subject
   only to plain-error review; the issue is meritless. In referencing the distance
   between Jackson, Mississippi, and ICE’s detention facilities in Louisiana, the
   court did not explain the import of its observation, or even to what degree, if
   any, it was making a factual finding. Moreover, while the commute is
   undoubtedly burdensome, the court did not conclude that ICE’s detention of
   Baltazar violated her constitutional right to a fair trial, which would include
   assistance of counsel.       There are, therefore, no reviewable findings or
   conclusions on any purported violations of the Fifth and Sixth Amendments.
                                             III.
           For the foregoing reasons, the district court’s December 2019 order
   precluding ICE from detaining Baltazar pending completion of her criminal
   proceedings is VACATED.




                                             12